DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshica et al (WO 2018/026012), with US 2019/0023856 used for translation purposes, in view of Gu et al (CN 103172880).
With regards to claim 1, Yoshida teaches a method for producing low molecular weight polytetrafluoroethylene (abstract) wherein a polytetrafluoroethylene is irradiated to provide low molecular weight polytetrafluoroethylene having a melt viscosity of 1X102 to 7.0X105 Pa·s at 380°C (abstract).
Yoshida does not teach the process to include a second irradiation step under the claimed conditions.
Gu teaches a process of making polytetrafluoroethylene which is defined as a low molecular weight polytetrafluoroethylene (page 1).  Gu teaches that radiation is commonly used in the art with the motivation being that it is good for non-destructive sterilization (reading on irradiation that does not decompose the low molecular weight polytetrafluoroethylene), disinfection and treatment of waste.  Gu and Yoshida are analogous in the art of processes to make low molecular weight polytetrafluoroethylene.  In light of the benefit above, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to add a second irradiation step of Gu to the process of Yoshida, thereby obtaining the present invention.
With regards to claim 2, Yoshida does not teach the process to include a second irradiation step under the claimed conditions.
Gu is silent on the does of the second irradiation step.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the dosage of the radiation in order to balance the degradation of the polymer with the efficiency of the sterilization of the polymer.
With regards to claim 3, Yoshida teaches the process to allow for the easy removal of most C8-C14 perfluorocarboxylic acid (abstract).
With regards to claim 4, Yoshida teaches the polytetrafluoroethylene to have a specific gravity of 2.130 to 2.230 (0016).
With regards to claim 5, Yoshida teaches the polytetrafluoroethylene to be in the form of a powder (title and 0001).
With regards to claim 6, Yoshida teaches the production method to include a step of heating the polytetrafluoroethylene to a temperature that is not lower than the primary melting point thereof to provide a molded article before step (1) (0018).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763